Title: Charles Tudor Stewart to James Madison, 3 April 1836
From: Stewart, Charles Tudor
To: Madison, James


                        
                            
                                Respected Sir.
                            
                            
                                
                                    Philadelphia
                                
                                April 3rd 1836
                            
                        
                        
                        Having made a partial collection of the autographs of distinguished individuals, the undersigned would feel
                            extremely gratified, if he could add yours to the number.
                        Also, if it would not be asking too great a favor, the undersigned would feel exceedingly happy, if you would
                            at the same time enclose the autographs of Jay and Hamilton, or
                            whatever other distinguished contemporary and friend of yours, you might feel equally proud in cherishing in the
                            remembrance of an ardent admirer of greatness and patriotism. Trusting that you will excuse the abruptness of this
                            request, the undersigned has the honor to be with great respect & esteem Your Most Obt. Servt.
                        
                        
                            
                                Chas. Tudor Stewart
                            
                        
                    